Eason failed to demonstrate that the district court committed plain error.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'



                                            I-   \t4 4 02/1-44. 1
                                                    -
                                                                     ,J.
                                        Hardesty



                Parraguirre                                 Cherry


                cc: Hon. Jerome T. Tao, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      "Eason's fast track statement does not comply with NRAP 3C(h)(1)
                and NRAP 32(a)(4) because it does not have 1-inch margins on all four
                sides. We caution Eason's counsel, Ryan Bashor, that future failure to
                comply with formatting requirements when filing briefs with this court
                may result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A